DETAILED ACTION
Response to Amendment/Arguments
Claims 1-13 are currently pending.  The previously stated 112, 2nd paragraph rejection of claim 11 is withdrawn.  
Applicant’s arguments, see Remarks, filed 9/14/21, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new ground(s) of rejection are made in view of Sun et al (US 2009/0068561).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/21 was filed after the mailing date of the Non-Final Rejection on 6/14/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0068561) in view of Cho et al (US 2014/0045067).
Regarding claims 1-4 and 13, Sun et al discloses lithium battery (lithium secondary battery) comprising a positive electrode including a positive electrode active material comprising: an internal bulk part (first composite oxide / core) such as Li[Ni0.8Co0.13Mn0.07]O2 enabling lithium intercalation and deintercalation, and an external bulk part (second composite oxide / shell) such as Li[Ni0.4Co0.4Mn0.2]O2 present on at least a part of the surface of the internal bulk part; wherein a sharp boundary is not formed on the interface between the internal bulk part and the external bulk part and the crystal structure thereof is stable which implies a core and shell structure that are present in a state of forming a solid solution ([0047],[0058],[0082],[0090]).
However, Sun et al does not expressly teach a second composite oxide that is represented by Formula 1 LiaM1bM2cOd (claim 1); wherein M1 is at least one selected from Mn, Mg, Co, and Ni (claim 2).  
Cho et al discloses a shell that has the composition of Li[Ni0.3Co0.11-Mn0.59]2O4 (Formula 1, M1=Ni and Co, M2=Mn, a=1, b=0.88, c=1.18, d=4); wherein the shell includes the lithium metal composite oxide having a spinel structure which is a crystal structure selected from cubic system ([0165],[0166]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Cho et al indicates that Li[Ni0.3Co0.11-Mn0.59]2O4 is a suitable material for use as a shell of a positive electrode active material.  The selection of a known material based on its prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li[Ni0.3Co0.11-Mn0.59]2O4.
Regarding claim 5, Cho et al also discloses a shell being a compound represented by Chemical Formula 3, Lik3[M11-x3-y3M2x3M3y3]m3On3, where 0.98≤k3≤1.35 which corresponds to a lithium-rich metal oxide when k3 is 1.35 ([0015],[0020]).
Regarding claim 7, Sun et al also discloses at least some of positive electrode active material being secondary particle formed by aggregating the core-shell particles (Fig. 1).  In addition, the Office takes the position that positive electrode active material comprising secondary particles are well known in the art, for example, as taught by Nina et al (US 2011/0195309). 

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Cho et al as applied to claim 4 above, and further in view of Park et al (US 2018/0233739).    
	Regarding claims 6 and 8, Sun et al as modified by Cho et al does not expressly teach a first composite oxide that is represented by Formula 2 (claims 6 and 8).
	Park et al discloses a positive electrode active material including a lithium composite metal oxide particle (first composite oxide) represented by Formula 1, LiaNi1-x-yCoxM1yM2zM3wO2, with an example of Li1.05(Ni0.6Mn0.2Co0.2)0.935W0.005Ti0.01O2 (Formula 2, where M3=Mn and M4=W and Ti, w=1.05, x=0.187, y=0.187, z=0.015) ([0140]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Park et al 1.05(Ni0.6Mn0.2Co0.2)0.935W0.005Ti0.01O2 is a suitable material for use as first composite oxide of a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li1.05(Ni0.6Mn0.2Co0.2)0.935W0.005Ti0.01O2.
Regarding claim 9, Cho et al also discloses that a compound represented by Chemical Formula 3, wherein M1 is Ni, M2 is Co, and M3 (M2) is selected from Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr [0017]).  So, when M3 (M2) is Ti, M2 would be part of M4.  
Regarding claims 10 and 11, the Office takes the position that the limitations “in X-ray photoelectron spectroscopy analysis for the solid solution, a peak corresponding to W4f7/2 that is present at 35.5 eV or less” and “in XPS analysis for the solid solution, a peak corresponding to W4f5/2 that is present in a range of 36.0 to 37.5 eV” are inherent characteristics of the Sun/Cho/Park positive electrode active material because the Sun/Cho/Park positive electrode active material comprises the same core including the first composite oxide and the same shell including the second composite oxide that are present in a state of forming a solid solution as the present invention. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Cho et al as applied to claim 7 above, and further in view of Shin et al (EP 328506 A1).  

Shin et al discloses a second surface treated layer (coating layer) positioned (covering) on a first surface-treated layer (secondary particle) and including a lithium compound of Formula 3 (Formula 4), LipM5qAr, where M5 may be any one or at least two elements selected from the group consisting of B, Si, Sn, Bi, and Ge, wherein examples when M5=B include LiBO2, Li2B4O7 ([0020],[0036],[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sun/Cho positive electrode active material to include a coating layer covering at least part of the secondary particle, wherein the coating layer includes an alloy oxide represented by Formula 4 in order to suppress a side reaction between the electrolytic solution and the positive electrode active material, thereby improving the capacity characteristics and cycle characteristics of the battery ([0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729